Title: To Benjamin Franklin from the Vicomte de Sarsfield, 6 June 1779
From: Sarsfield, Jacques-Hyacinthe, vicomte de
To: Franklin, Benjamin


6 juin [1779?]
Le Vicomte de sarsfield a l’honneur dEnvoyer a Monsieur francklin La Lettre cy jointe—. Le derangement de sa santé Là Empechè d’Avoir L’honneur de Le Voir depuis longs temps— Il ira Le Chercher a Passy dans la Semaine prochaine— Il A L’honneur de l’assurer de son sincere attachement.
Il Supplie Monsieur francklin d Avoir la bonté de Luy Envoÿer les Nouvelles Gazettes americaines et de Luy faire dire les Nouvelles quil a recües
